COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In the Interest of A.T.N.J., A.J., and T.L.J., Jr., Children

Appellate case number:       01-15-00844-CV

Trial court case number:     2013-33236

Trial court:                 311th District Court of Harris County

       On November 24, 2015, the Clerk of this Court forwarded the pro se affidavit of
indigence for appellate costs filed by appellant, T.L.J., Sr., to the trial clerk requesting an
indigent clerk’s record be filed in this Court by December 23, 2015. See TEX. R. APP. P.
20.1(c)(1). Also on November 24, 2015, the Clerk of this Court notified appellant’s
counsel that the notice of appeal, filed on September 14, 2015, in the trial court of the
order, signed on March 27, 2015, in the underlying suit affecting and establishing the
parent-child relationship may not have been timely filed. See id. 26.1(a)(1); 26.3(b). The
Clerk requested a written response within 10 days of the date of that jurisdictional notice,
showing how this Court has jurisdiction over this appeal, or else this case may be
dismissed without further notice. See id. 42.3(a).

        However, on December 2, 2015, appellant’s counsel filed an eleven-page
document entitled, “Appellant’s Brief,” attaching an appendix, which did not respond to
the jurisdictional notice. Instead, appellant’s brief is a prematurely-filed brief because it
did not contain any references or citations to the clerk’s/indigent clerk’s record, which
have yet to be filed, and the court reporters noted that no reporter’s record was taken. See
TEX. R. APP. P. 38.1(i), 38.6(a)(1). Thus, the Court sua sponte STRIKES appellant’s
brief because it does not comply with Rule 38.1. See id. 38.1, 38.9(a).

        Accordingly, appellant is ORDERED to file a response to the jurisdictional
 notice within 10 days of the date of this Order or this Court may dismiss the appeal
 without further notice. See TEX. R. APP. P. 42.3(a), (c). Once the indigent clerk’s record
 is filed, the Clerk of this Court will notify appellant of when his appellate brief will be
 due, generally within 30 days after the filing of the clerk’s record, if any, and containing
all necessary references to the clerk’s record and conforming with Rule 38.1. See TEX.
R. APP. P. 38.1(a)-(k), 38.6(a)(1).

      It is so ORDERED.

Judge’s signature:   /s/ Laura Carter Higley
                     

Date: December 10, 2015